McCay, Judge.
1. We think it was not error in the judge to admit the evidence that the defendant had inquired for the deceased, and whether he was at work at the place of the killing at the time the inquiry was made. Under the facts as they were developed, it was of much importance to the truth of the case to know whether the meeting between the defendant and the deceased was casual and accidental or was intended by the defendant. Did he go to where deceased was with intent to meet him, or having other purposes in passing that way? Was the meeting accidental or even incidental ? This evi*310deuce tended to shed light on that inquiry. Why inquire for the deceased? Why remark that lie would give him a lick under certain circumstances? We think this fact was an important one, and indicated that much of the story fold by the prisoner and those with him is not correct. We think it may be fairly inferred from this inquiry and this threat, that the meeting was intended, and that the prisoner and his party went to where deceased was at work with a set purpose to have a difficulty. This is a large element in the whole case, and goes of itself very far to cast suspicion on the theory of the defense and to justify the jury in believing the state’s principal witness. ■
2. We think also the judge was right in refusing to charge section 4334 of the Code. There was nothing in the evidence to call for its application. The Code undertakes to specify .instances of justifiable homicide, as self-defense, etc. It also specifies instances ivhere the law makes a killing manslaughter only; it then in its care for human life, and in consideration of the known truth that it is impossible to foresee all contingencies, declares that all other cases standing upon the same footing of reason and justice, shall be dealt with in the same manner. It does not mean that we have no law. of murder, and that in all cases the legal guilt or innocence of the prisoner are to depend on the enlightened conscience of the jury. There are no unusual, extraordinary circuinstances here; nothing that human foresight might not well foresee. It is the old story of human passion and human disobedience of the laws of God and man, which begun with Cain, and will be continued, we suppose, until the last trump sounds. Either the defendant is guilty under the plain letter of the law, or he is innocent, or guilty only of some lesser offense than murder, under the expressed cases put by the Code. There is nothing unusual or exceptional in the case, nothing to call for the application of this section intended for unusual and exceptional cases.
3. If the principal witness for the state tells the truth the defendant is plainly guilty of murder; and even the defendant’s *311own story makes him grievously to blame. Considering that the jury had a right to believe that the prisoner and his party sought out the deceased with intent (o quarrel with him, and considering that with two to one, and perhaps three to one against him, it is not probable that the deceased would have been the aggressor, we are not surprised that the'jury gave credence to the story of the negro rather than to the other versions of the affair. This is a sad case of idleness and crime, and turns solely upon the credibility of the witness, and as the jury have evidently believed the story of the one ■who saw it all, and who tells his story .with no motive to untruth, rather than the story of the others, who are more or less mixed up with the crime themselves, we feel it to be our duty to affirm the judgment refusing a new trial.
Judgment affirmed.